PD-1615-15
                             CAUSE NO.

RFTFIVFD "I                                              RECEIVED IN
ftfitlJ                                          COURT OF CRIMINAL APPEALS
  DEC - 7 2015                       IN THE
 CAROL ANNE HARLEY         COURT OF CRIMINAL APPEALS
 CLERKOF THE COURT
NINTH COURT OF APPEALS
                                    «* ™c
                                    OF TEXAS
                                                         DEC 10 2015


THOMAS A. AMBRIATI,                      v.    THE STA*El GB03,E^!sr/k
                Petitioner                               Respondent


                                                                       FiLED IN
                                                             UOUHr OF CRIMINAL APPEALS
                  MOTION FOR EXTENSION OF TIME TO FILE             CcC 11 2C15
               PRO SE PETITION FOR DISCRETIONARY REVIEW
                          ftit&tiit               Abel Acosta, Clerk
   From the Ninth Court of Appeals, No. 09-15-00065-CR,
                         and the Criminal District Court
               for Jefferson County, Cause No. 11-11408


TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL


APPEALS:


        Comes now, THOMAS A. AMBRIATI          (Pro se), in the

above styled cause, and humbly requests of this Court

to "Extend the Time" allotted him to file his Pro se

Petition of Discretionary Review,              for review and

reconsideration of the Judgment of the Ninth Court of

Appeals, affirming the Jefferson County Criminal

District Court's denial of his Ch.              64 Motion for Post-
Conviction DNA Testing/Re-Testing. Judgment and Opinion

was delivered by Justice Leanne Johnson on November 12,

2015.




                         PRAYER


    The Petitioner prays this Court grant this Motion

to Extend the Time for which the Petition for

Discretionary Review is due.



                          Respectfully Submitted,

        •H
Date:]U11A&15
                          Thomas A.     Ambriati,   Pro se
                          TDCJ ID #017 60718
                          Wm.   G.   McConnell Unit
                          3001 South Emily Drive
                         Beevilie,      Texas 78102